CORRECTED ALLOWABILITY NOTICE
This Office Action is a correction to Notice of Allowance dated 12/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record John Spangenberger on June 08, 2022.
Instructions to amend the application were as follows:
Claim 1  to be amended as follows:

CLAIM 1 (Currently Amended) A method for helping a user fall asleep, the method comprising:
detecting using one or more biometric sensors a first biometric indicator of a user, the first biometric indicator including at least one of a heart rate, respiration rate, or presence of [[a]] the user;
based on the first biometric indicator, determining by one or more processors that the user is ready to fall asleep;
selecting by the one or more processors a first background noise that includes a repeating sound element;
if the first biometric indicator detected is the presence of the user, further detecting at least one of a heart rate or respiration rate;
arranging by the one or more processors said first background noise so that said repeating sound element repeats at a rate that is lower than the detected heart rate or respiration rate of said user in order to reduce the heart rate or respiration rate of [[a]]the user through entrainment;
outputting by one or more speakers said first background noise;
detecting using the one or more biometric sensors a second biometric indicator of [[a]] the user, the second biometric indicator including at least one of a heart rate, respiration rate, or presence of [[a]] the user;
based on the second biometric indicator, determining by the one or more processors that the user has fallen asleep;
detecting via one or more microphones ambient noises;
arranging by the one or more processors a second background noise for masking the detected ambient noises, said first and second background noises differing from each other in at least one sound element; and
gradually transitioning, by the one or more processors, the one or more speakers from outputting said first background noise to outputting said second background noise.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or make obvious a method for helping a user fall asleep…comprising: detecting using one or more biometric sensors … first biometric indicator including at least one of a heart rate, respiration rate, or presence of the user;…determining by one or more processors that the user is ready to fall asleep; selecting by the one or more processors a first background noise that includes a repeating sound element; if the first biometric indicator detected is the presence of the user, further detecting at least one of a heart rate or respiration rate; arranging by the one or more processors said first background noise so that said repeating sound element repeats at a rate that is lower than the detected heart rate or respiration rate of said user in order to reduce the heart rate or respiration rate of the user through entrainment; outputting by one or more speakers said first background noise; detecting using the one or more biometric sensors a second biometric indicator of the user… based on the second biometric indicator, determining by the one or more processors that the user has fallen asleep; detecting via one or more microphones ambient noises; arranging by the one or more processors a second background noise for masking the detected ambient noises, said first and second background noises differing from each other in at least one sound element; and gradually transitioning, by the one or more processors, the one or more speakers from outputting said first background noise to outputting said second background noise in combination with all method steps, features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants.
Prior art  US 20160151603 A1 to Shouldice discloses a sleep promoting processing system that helps the user relax by tracking user's breathing (also respiration) rate via biosensors and guiding/entraining the user to reduce their breathing rate via auditory stimulus in order to help the user to slow their breathing, and fall asleep faster.  More specifically, Shouldice discloses entrained reduction of breathing rate to guide the user to sleep via system and method that provides relaxation techniques that help the user to get to sleep by producing calming sounds, the nature, volume and rhythm of which may be chosen by the user or adjusted automatically to help the user change their own breathing rhythms (i.e., a relaxation program customised to the user's breathing pattern). In some cases in Shouldice, the processor determines a measure of sleep or wake of the user with a movement sensor, and the processor gradually reduces volume of the played sound file through the speaker during a further first period of time, if sleep is detected; and either gradually reduces volume of the played sound file through the speaker during a further second period of time, the further second period being different from the further first period, or delays a gradual reduction in volume, if awake is detected. Optionally, each adjustment of the period of the sound file may maintain pitch of any sounds of the sound file while entraining to ensure the transition is smooth and not sleep disruptive.
US 20160217672 A1 to Yoon et al. discloses a method to induce a sound sleep of a subject who is sleeping by receiving bio-information of the subject; determining a sleep state of the subject from the bio-information of the subject; changing/transitioning the first wake-up time to a second wake-up time by taking into account the sleep state of the subject.  
US 20160015315 A1 to Auphan  et al. for disclosing a sleep assist system to monitor and assist the user's sleep, comprising a bedside device positioned near the user's bed, the bedside device comprising a loudspeaker and a light source and optionally a microphone, a light sensor, a temperature sensor, a control unit, an air quality sensor, a display unit, a user interface. The sleep assist system further comprises a first sensing unit positioned in the user's bed and comprising one or more sensors adapted to sense at least pressure and/or changes in pressure exerted by the user lying in the bed. The system monitors the user's sleep, assesses the user's sleep cycles and the phase of sleep cycle, and provides the user with at least one light and sound program, the light and sound program being based on the assessment of the user's sleep cycles and the phase of sleep cycle. 
US 20150258301 A1 to Trivedi et al. for disclosing methods for managing sleep states by selecting and presenting audio content by receiving data representing a sleep state, selecting a portion of audio content from a plurality of portions of audio content as a function of the sleep state, and causing presentation of an audio signal comprising the portion of audio content at a speaker. Audio content may be selected based on sleep states, such as sleep preparation, being asleep or sleeping, wakefulness, and the like. Audio content may be selected to facilitate sleep onset, sleep continuity, sleep awakening, and the like. Audio content may include white noise, noise cancellation, stating a user's name, presenting another message such as a recommendation, the news, or a user's schedule, a song or piece of music, and the like, and may be stored as a file, generated dynamically.
However, none of the prior art discloses  patent subject-matter of independent claim 1 in combination with all method steps, features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants.
As per dependent claims 2-4 which depend upon independent base claim 1, dependent claims 2-4 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791 
June 11, 2022